Citation Nr: 1722216	
Decision Date: 06/15/17    Archive Date: 06/29/17

DOCKET NO.  16-58 478	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, Kentucky


THE ISSUES

1.  Entitlement to service connection for tinnitus.

2.  Entitlement to an initial compensable rating for bilateral hearing loss.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

A. Fagan, Counsel


INTRODUCTION

The Veteran had active service from January 1951 to December 1954.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2016 rating decision from the Department of Veterans Affairs (VA) Regional Office (RO).

Although the Veteran requested a hearing before the Board in his November 2016 substantive appeal, he withdrew that request in April 2017.  38 C.F.R. § 20.704(e).  Thus, the Board will proceed with the appeal.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.S. § 7107(a)(2) (LexisNexis 2017).


FINDING OF FACT

The most probative evidence indicates the Veteran does not have a current tinnitus disability.


CONCLUSION OF LAW

The criteria for establishing service connection for tinnitus have not been met.  38 U.S.C.S. §§ 1110, 5107 (LexisNexis 2017); 38 C.F.R. § 3.303 (2016).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veteran seeks service connection for tinnitus.  Following review of the record, the Board finds that the criteria for service connection have not been met.

Service connection may be established for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.S. § 1110; 38 C.F.R. § 3.303.  Generally, in order to prove service connection, there must be competent, credible evidence of (1) a current disability, (2) in-service incurrence or aggravation of an injury or disease, and (3) a nexus, or link, between the current disability and the in-service disease or injury.  See, e.g., Davidson v. Shinseki, 581 F.3d 1313   (Fed. Cir. 2009); Pond v. West, 12 Vet. App. 341 (1999). 

In this case, the threshold question that must be addressed is whether the Veteran actually has the disability for which service connection is sought, specifically tinnitus.  In the absence of proof of a present disability, there is no valid claim (of service connection).  See Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).

Here, the record does not show a current diagnosis of tinnitus.  During his June 2016 VA audiological examination, the Veteran "denied tinnitus, i.e., ringing, buzzing, or any funny noises in his head or ears."  The VA examiner did not diagnose tinnitus.  VA treatment records are also negative for any complaints or diagnosis of tinnitus.

The Board acknowledges that the Veteran is competent to testify as to the presence of observable symptoms, such as ringing in his ears.  38 C.F.R. § 3.159(a)(2); Charles v. Principi, 16 Vet. App. 370 (2002) (finding lay person competent to identify tinnitus).  Therefore, his lay reports may be sufficient to prove his claim if the Board finds them credible and consistent with the other evidence of record.

Here, however, the Board finds that the Veteran's lay statements regarding the presence of tinnitus offered in support of his current claim are not credible.  In this regard, in an August 2016 written statement, it was reported that while the Veteran denied tinnitus to the June 2016 VA examiner, he answered the questioned asked to the best of his ability and understanding at the time and that he does, in fact experience tinnitus.  However, it was clarified that he has tinnitus when he is not wearing his hearing aids.  It was likewise reported that the Veteran does not have tinnitus when wearing hearing aids, and that before hearing aids were issued, he also experienced tinnitus.  In his September 2016 substantive appeal, the Veteran reported that in responding to the June 2016 VA examiner, he was stating that he did not have tinnitus at that moment during the examination, but that he "had it at a later time."  

However, contradicting those clarifying statements are ongoing treatment notes that show routine denials of tinnitus, including during VA treatment in March 2006 and in January, May, July, and November of 2016.  In April 2016, the Veteran also denied any new ear-related pathologies since his last visit.  Notably, at the time of the Veteran's March 2006 VA audiological consultation, he had not yet been issued hearing aids by VA and, while he reported hearing loss that he believed had begun in service, he had a "[h]istory negative for tinnitus and other ear-related symptoms."  It is also noteworthy that, while the August 2016 statement suggests that the Veteran experiences tinnitus when he does not wear his hearing aids, in January 2016, while affirmatively denying tinnitus on review of systems, he reported with respect to the hearing aids he was previously given by VA, that "he still has them but has not worn them in many years."  Thus, even at such time as he reported that he was not using his prescribed hearing aids, he denied tinnitus.

The routine denials of tinnitus and, in particular, the August 2006 denial during his initial VA audiological consultation, and the January 2016 denial at which time he also denied use of his hearing aids, are consistent with the Veteran's statements during the June 2016 VA examination, and were made in furtherance of treatment.  They are therefore accorded more probative value than the Veteran's statements regarding current tinnitus offered in support of his current claim.  Buczynski v. Shinseki, 24 Vet. App. 221, 224 (2011); Rucker v. Brown, 10 Vet. App. 67, 73 (1997).

The Board is aware that a lay claim may not be rejected solely because of the absence of contemporaneous medical documentation.  Barr v. Nicholson, 21 Vet. App. 303 (2007).  But neither is the Board required to ignore the fact the Veteran did not complain of ringing in his ears and/or affirmatively denied tinnitus during routine VA treatment relating to ear problems, including during his initial audiological consultation. 

To the extent that the Veteran suggests that he did not understand what specifically was being asked of him by the June 2016 VA examiner, in that he responded that he did not have tinnitus at the time of the examination but has it at other times, the Board is not persuaded.  In this regard, the Veteran not only denied tinnitus during the June 2016 VA examination, but also during VA treatment during his March 2006 audiological consultation and significantly, during the months prior and subsequent to the VA examination.  He has not indicated that he did not know what was being asked of him by any of the VA providers, and in March 2006, it was expressly noted that a history of tinnitus was denied.  In other words, the Veteran denied having had tinnitus in the past and not just at the time of the evaluation.  Moreover, the Board finds it unlikely that the Veteran would keep denying the existence of a condition that he does experience at times, including during such times in which he now suggests he that the condition is present - namely, when he is not using his hearing aids.  Thus, the Board does not find credible the Veteran's assertions that he did not understand what was being asked of him by the June 2016 VA examiner with respect to tinnitus.  See Caluza v. Brown, 7 Vet. App. 498, 511   (1995) (the credibility of a witness can be impeached by a showing of interest, bias, or inconsistent statements).

Hence, the preponderance of the evidence is against the claim.  Absent competent and credible evidence of a current disability, the claim for service connection is denied. 


ORDER


Service connection for tinnitus is denied.


REMAND

Unfortunately, remand of the hearing loss increased rating claim is necessary for further development.  VA treatment notes show that the Veteran underwent a VA audiological evaluation in April 2016 during which an audiogram was obtained and word recognition testing was performed.  While that evaluation was performed just two months prior to the June 2016 VA examination, the Board finds it noteworthy that the Veteran's right ear word recognition was described as "poor."  In this regard, the Veteran was also noted to have "poor" word recognition scores in March 2006, noted as 68 percent bilaterally.   Such poor recognitions scores could support entitlement to a higher evaluation, but are also of questionable validity for purposes of rating the Veteran's hearing loss as there no indication the type of speech discrimination testing conducted, and the "poor" scores are drastically lower than those found on the June 2016 VA examination which - notably - used the Maryland CNC word list.

In any event, given that a lower word recognition or speech discrimination score in April 2016 could support entitlement to a higher rating (if tested with Maryland CNC word list), the Board finds that the audiogram from that April 2016 audiological evaluation is necessary.

Accordingly, the case is REMANDED for the following action:

1.  Obtain outstanding VA treatment records pertinent to the Veteran's hearing loss claim, to specifically include the audiogram performed April 2016, and associate them with the claims file.  All attempts to obtain these records must be documented in the claims file.  The Veteran and his representative must be notified of any inability to obtain the requested documents.

2.  Thereafter, readjudicate the issue on appeal, considering all evidence of record.  If any benefit sought is not granted to the fullest extent, issue a Supplemental Statement of the Case and afford the Veteran an appropriate opportunity to respond.  The case should be returned to the Board, as warranted.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.S. §§ 5109B, 7112 (LexisNexis 2017).



____________________________________________
S. C. KREMBS
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


